UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
V. Criminal No. l:lS-cr-OOO44-GHD-DAS
WILLIE WARREN, a/k/a “BULL”

 

MEMORANDUM OP]NION

 

This Court has before it a motion to dismiss the indictment [23] in this matter filed by the
Defendant Willie Warren. The indictment alleges that Warren, while in Indian country, assaulted
an individual, who was an Indian, with a beer bottle, a dangerous Weapon, with the intent to do
harm, and that the assault resulted in serious bodily injury to the victim. See 18 U.S.C. §§ 1 l3(a)(3)
&13(a)(6); 18 U.S.C. §§ 1151 &1152.

The government filed a notice [19] in which it stated that it did not believe there was
evidence to establish the existence of a dangerous weapon beyond a reasonable doubt. The
government also stated that while the victim did suffer injury, it was unclear if the injury met the
standard for “serious bodily injury” as defined by statute. Thus, the government stated it intended
to prosecute Warren instead for assault by striking, beating, or wounding, 18 U.S.C. § 113(a)(4),
which it asserted was a lesser included offense.

Warren contends that assault by striking, beating, or wounding is not a lesser included
offense of either assault with a dangerous weapon or assault resulting in serious bodily injury
because it has an element (physical contact) not included in either of those crimes.

The government responded by stating that it does intend to prosecute Warren under §
113(a)(6) for assault resulting in serious bodily injury. Because the government intends to
prosecute on a charge listed in the indictment, the Court finds that Warren’s motion should be

denied. A grand jury found there was sufficient evidence to indict Warren under § l l3(a)(6). If the

government cannot present sufficient evidence at trial to sustain a conviction, the appropriate relief
is a judgment of acquittal at the close of the government’s case pursuant to Fed. R. Crim. P. 29. If
the evidence is deemed adequate, then it is a question for the jury. See United States v. Bays, No:
3:13-CV-357-B, 2014 WL 12691742, at *3 (N.D. Tex. Apr. 8, 2014) (“[l]n deciding a motion to
dismiss, the Court takes the allegations in the indictment as true and generally does not rule on the
sufficiency of the evidence submitted by either side.” (citing Costello v. Um`ted States, 350 U.S.
359, 363, 76 S. Ct. 406, 100 L. Ed. 397 (1956) (“An indictment returned by a legally constituted
and unbiased jury, like an information drawn by the prosecutor, if valid on its face, is enough to
call for trial of the charge on the merits.”)). Warren has not identified any reason why the
indictment is legally defective See Fed. R. Crim. P. 12(b)(3)(B) (listing grounds on which an
indictment may be found defective).

Warren argues that the government should be judicially estopped from asserting that they
will prosecute him under § l l3(a)(6) after first stating in its notice that it did not believe the victims
injuries were “serious” enough. Whether judicial estoppel is applicable in criminal cases is
uncertain. In Unitea' States v. Farrar, 876 F.3d 702, 709-13 (Sth Cir. 2017), the Fifth Circuit
examined the history of the doctrine in criminal cases among various circuit and state courts, and
strongly suggested that in criminal contexts, judicial estoppel Would be appropriate Nonetheless,
even it did apply, estoppel Would not be warranted here.

Judicial estoppel applies only when “the following elements are present: (l) the party
against Whom judicial estoppel is sought has asserted a legal position which is plainly inconsistent
With a prior position; (2) a court accepted the prior position; and (3) the party did not act
inadvertently.” Reed v. City of Arlington, 650 F.3d 571, 574 (Sth Cir. 2011). “The second prong

of our judicial estoppel analysis requires that the party ‘must have convinced the court to accept

that previous position.”’ Gabarz'ck v. Laurin Mar. (Am.) lnc., 753 F.3d 550, 554 (5th Cir. 2014)
(citing Hall v. GE Plastz`c Pac. PTE Ltd., 327 F.3d 391, 396 (5th Cir. 2003)). “Orice a court
has accepted and relied upon one of a party's several alternative positions, any argument
inconsistent with that position may be subject to judicial estoppel in subsequent proceedings.” ]d.
Warren does not show how this Court has accepted and relied on the government’s notice that it
did not have sufficient evidence of a serious bodily injury. The Court has not yet dismissed the
indictment, nor has the Court yet accepted any argument that § ll3(a)(4) is a lesser included
offense of § ll3(a)(6). J udicial estoppel, therefore, does not apply.

Next, Warren argues that the government’s response to his motion should be stricken
because the government failed to respond within ll days as required by L.U. Crirn R. 47. The
Court agrees that the government’s filing was untimely. Nonetheless, striking the response would
not result in dismissing the indictment As the Court has stated, Warren has not established Why
the indictment is legally defective, and he provides no authority suggesting that this Court can
dismiss an indictment on a plaintiffs motion as unopposed.

Finally, as to Whether § ll3(a)(4) is, in fact, a lesser included offense of § 113(a)(6), the
Court does not find it necessary to decide that matter at this juncture If and When such a ruling
becomes necessary, the Court will make it at the appropriate time.

The motion is deniedl A separate order shall issue.

/'
SO ORDERED, this the f gday of October, 2018.

/d:é /¢.SM@Q;»,.

SENIOR U.S. DISTRICT JUDGE

 

